DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-18 are pending.


Response to Arguments
Applicant's arguments filed January 28, 2022 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Claims 1, 7, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) in view of Lemarinier, European Patent Num. EP1837133A1 (hereinafter Lemarinier)

Claim 1
Chauvet discloses a method for detecting changes in a manufacturing field system (Chauvet, Para [0044], [0185] - - An event detection component that detect changes in a manufacturing system with field process devices.) comprising a first network processing data regarding one or more manufacturing machines (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.), and a second network managing a plurality of programmable logic controllers (PLCs) connected to the one or more manufacturing machines (Chauvet, Para [0054] - - A device/second network managing a plurality of PLCs connected to field process devices/”manufacturing machines”.), the method comprising: monitoring the plurality of PLCs through the second network, each of the PLCs associated with the one or more manufacturing machines (Chauvet, Para [0054] - - The device/second network monitoring the plurality of PLCs connected to field process devices/”manufacturing machines”.); and for the monitoring indicating a change in the second network. (Chauvet, Para [0106] - - Monitoring automation equipment connected to the device/second network to discover new devices as they connect to a network.) updating a hierarchy of the manufacturing field system based on the change. (Chauvet, Para [0151-152] - - Updating a topological hierarchy of the manufacturing system with the addition/change of a new field process device.)
a change in the order or arrangement of the manufacturing machines in a production line under control of a plc.
However, Lemarinier teaches a change in the order or arrangement of the manufacturing machines in a production line under control of a plc. (Lemarinier, Para [0030-34] - - Changing the order of work operations and processes performed by machines/”manufacturing machines” in a production arrangement/line under control of a control system/plc.)
Chauvet and Lemarinier are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the changing of the order of work operations and processes performed by machines in a production arrangement under control of a control system, as taught by Lemarinier.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the flexibility when designing the production by changing the order of work operations and processes performed by machines in a production arrangement under control of a control system, as suggested by Lemarinier (Para [0008]).

Claim 7
Chauvet discloses a non-transitory computer readable medium, storing instructions for detecting changes in a manufacturing field system (Chauvet, Para [0044], [0185], [0235] - - A non-transitory computer readable medium storing instructions for detecting changes in a manufacturing system with field process devices) comprising a first network processing data regarding one or more manufacturing machines (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.), and a second network managing a plurality of programmable logic controllers (PLCs) connected to the one or more manufacturing machines (Chauvet, Para [0054] - - A device/second network managing a plurality of PLCs connected to field process devices/”manufacturing machines”.), the method comprising: monitoring the plurality of PLCs through the second network, each of the PLCs associated with the one or more manufacturing machines (Chauvet, Para [0054] - - The device/second network monitoring the plurality of PLCs connected to field process devices/”manufacturing machines”.); and for the monitoring indicating a change in the second network. (Chauvet, Para [0106] - - Monitoring automation equipment connected to the device/second network to discover new devices as they connect to a network.) updating a hierarchy of the manufacturing field system based on the change. (Chauvet, Para [0151-152] - - Updating a topological hierarchy of the manufacturing system with the addition/change of a new field process device.)
But Chauvet fails to clearly specify a change in the order or arrangement of the manufacturing machines in a production line under control of a plc.
However, Lemarinier teaches a change in the order or arrangement of the manufacturing machines in a production line under control of a plc. (Lemarinier, Para [0030-34] - - Changing the order of work operations and processes performed by machines/”manufacturing machines” in a production arrangement/line under control of a control system/plc.)
Chauvet and Lemarinier are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the changing of the order of work operations and processes performed by machines in a production arrangement under control of a control system, as taught by Lemarinier.  


Claim 13
Chauvet discloses an apparatus configured for detecting changes in a manufacturing field system (Chauvet, Para [0044], [0185] - - An event detection component that detect changes in a manufacturing system with field process devices.) comprising a first network processing data regarding one or more manufacturing machines (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.), and a second network managing a plurality of programmable logic controllers (PLCs) connected to the one or more manufacturing machines (Chauvet, Para [0054] - - A device/second network managing a plurality of PLCs connected to field process devices/”manufacturing machines”.), the method comprising: monitoring the plurality of PLCs through the second network, each of the PLCs associated with the one or more manufacturing machines (Chauvet, Para [0054] - - The device/second network monitoring the plurality of PLCs connected to field process devices/”manufacturing machines”.); and for the monitoring indicating a change in the second network. (Chauvet, Para [0106] - - Monitoring automation equipment connected to the device/second network to discover new devices as they connect to a network.) updating a hierarchy of the manufacturing field system based on the change. (Chauvet, Para [0151-152] - - Updating a topological hierarchy of the manufacturing system with the addition/change of a new field process device.)
But Chauvet fails to clearly specify a change in the order or arrangement of the manufacturing machines in a production line under control of a plc.
a change in the order or arrangement of the manufacturing machines in a production line under control of a plc. (Lemarinier, Para [0030-34] - - Changing the order of work operations and processes performed by machines/”manufacturing machines” in a production arrangement/line under control of a control system/plc.)
Chauvet and Lemarinier are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above industrial control system, as taught by Chauvet, and incorporating the changing of the order of work operations and processes performed by machines in a production arrangement under control of a control system, as taught by Lemarinier.  
One of ordinary skill in the art would have been motivated to do this modification in order to increase the flexibility when designing the production by changing the order of work operations and processes performed by machines in a production arrangement under control of a control system, as suggested by Lemarinier (Para [0008]).


Claims 2, 8, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) in view of Lemarinier, European Patent Num. EP1837133A1 (hereinafter Lemarinier) as applied to Claims 1, 7, and 13 above, and in view of Grewal, US Patent Pub. US 20130097545 A1 (hereinafter Grewal).

Claim 2
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
the first network processes data in accordance to the status of the manufacturing field system. (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.)
But the combination of Chauvet and Lemarinier fails to specify providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system.
However, Grewal teaches providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system. (Grewal, Para [0011], [0034-35] - - Updating a hierarchy of the industrial environment/“manufacturing field system” with data/message detailing the addition or removal of an asset.)
Chauvet, Lemarinier, and Grewal are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as taught by Grewal.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate and up-to-date information by updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as suggested by Grewal (Para [0011]).

Claim 8
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
the first network processes data in accordance to the status of the manufacturing field system. (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.)
But the combination of Chauvet and Lemarinier fails to specify providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system.
However, Grewal teaches providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system. (Grewal, Para [0011], [0034-35] - - Updating a hierarchy of the industrial environment/“manufacturing field system” with data/message detailing the addition or removal of an asset.)
Chauvet, Lemarinier, and Grewal are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as taught by Grewal.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate and up-to-date information by updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as suggested by Grewal (Para [0011]).

Claim 14
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
the first network processes data in accordance to the status of the manufacturing field system. (Chauvet, Para [0054] - - An OT/first network processing data involving field process devices/”manufacturing machines”.)
But the combination of Chauvet and Lemarinier fails to specify providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system.
However, Grewal teaches providing a message to update a status of the manufacturing field system, the message comprising instructions to add or delete information to the hierarchy of the manufacturing field system. (Grewal, Para [0011], [0034-35] - - Updating a hierarchy of the industrial environment/“manufacturing field system” with data/message detailing the addition or removal of an asset.)
Chauvet, Lemarinier, and Grewal are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as taught by Grewal.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide accurate and up-to-date information by updating of a hierarchy of the industrial environment with data detailing the addition or removal of an asset, as suggested by Grewal (Para [0011]).


Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) in view of Lemarinier, European Patent Num. EP1837133A1 (hereinafter Lemarinier) as applied to Claims 1, 7, and 13 above, and in view of Motoyama et al., US Patent Pub. US 20040255023 A1 (hereinafter Motoyama).

Claim 3
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs; processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines.
However Motoyama teaches monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC status behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet, Lemarinier, and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).

Claim 9
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs; processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines.
However Motoyama teaches monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC status behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet, Lemarinier, and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected 

Claim 15
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs; processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines; and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines.
However Motoyama teaches monitoring PLC status behavior through issuing an object identifier get request to the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC status behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines comprising new information in comparison to a repository of information regarding PLC status behavior, updating the repository of information regarding PLC status behavior with the information associated with identifiers of the plurality of PLCs and the one or more manufacturing machines. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet, Lemarinier, and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).


Claims 4, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) in view of Lemarinier, European Patent Num. EP1837133A1 (hereinafter Lemarinier) as applied to Claims 1, 7, and 13 above, and in view of Schneider et al., US Patent Pub. US 20180316719 A1 (hereinafter Schneider).

Claim 4
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
 processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information.
However Schneider teaches processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata/features and periodic properties/sequences from communications between master and slave PLCs on an industrial control system network/”communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs”.); for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information. (Schneider, Para [0058-60] - - Updating a network topology databases/”repository of features and periodic sequences” with information concerning metadata/features and periodic properties/sequences associated with PLCs detected on the industrial control system network.)
Chauvet, Lemarinier, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as suggested by Schneider (Para [0018]).

Claim 10
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information.
However Schneider teaches processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs (Schneider, Para [0058-60] - - Deep packet inspection from an industrial ; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information. (Schneider, Para [0058-60] - - Updating a network topology databases/”repository of features and periodic sequences” with information concerning metadata/features and periodic properties/sequences associated with PLCs detected on the industrial control system network.)
Chauvet, Lemarinier, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as suggested by Schneider (Para [0018]).

Claim 16

But the combination of Chauvet and Lemarinier fails to specify processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs; for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information.
However Schneider teaches processing a deep packet inspection (DPI) stream from a networking device managing the one or more PLCs for one or more features and one or more periodic sequences associated with communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata/features and periodic properties/sequences from communications between master and slave PLCs on an industrial control system network/”communications between the plurality of PLCs and a higher PLC configured to manage the plurality of PLCs”.); for the one or more features or the one or more periodic sequences comprising new information in comparison to a repository of features and periodic sequences, updating the repository of the features and the periodic sequences with the one or more features or the one or more periodic sequences comprising new information. (Schneider, Para [0058-60] - - Updating a network topology databases/”repository of features and periodic sequences” with information concerning metadata/features and periodic properties/sequences associated with PLCs detected on the industrial control system network.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs through deep packet inspection, as suggested by Schneider (Para [0018]).


Claims 5, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) in view of Lemarinier, European Patent Num. EP1837133A1 (hereinafter Lemarinier) as applied to Claims 1, 7, and 13 above, and in view of Motoyama et al., US Patent Pub. US 20040255023 A1 (hereinafter Motoyama), in further view of Schneider et al., US Patent Pub. US 20180316719 A1 (hereinafter Schneider)

Claim 5
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput.
However, Motoyama teaches monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC network behavior using an object identifier get request issued to multiple devices/PLCs.);
processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet, Lemarinier, and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet, and further incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  

But the combination of Chauvet, Lemarinier, and Motoyama fails to specify information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs.
However, Schneider teaches information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs. (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata and periodic properties/”information associated with throughput“ from communications between a master/higher PLC and slave PLCs on an industrial control system network.)
Chauvet, Lemarinier, Motoyama, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet, Lemarinier, and Motoyama, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs, as taught by Schneider.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs, as suggested by Schneider (Para [0018]).

Claim 11
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput.
However Motoyama teaches monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC network behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet, Lemarinier, and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).
But the combination of Chauvet, Lemarinier, and Motoyama fails to specify information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs.
However, Schneider teaches information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs. (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata and periodic properties/”information associated with throughput“ from communications between a master/higher PLC and slave PLCs on an industrial control system network.)
Chauvet, Lemarinier, Motoyama, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet, Lemarinier, and Motoyama, and further incorporating the updating of a database with the latest information received from communication between master and slave PLCs, as taught by Schneider.  


Claim 17
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs; processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs; and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput.
However Motoyama teaches monitoring network behavior through issuing an object identifier get request to a networking device managing the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Monitoring device/PLC network behavior using an object identifier get request issued to multiple devices/PLCs.); processing from a response to the object identifier get request, information associated with one or more of the plurality of PLCs (Motoyama, Para [0097-98], [0252-257] - - Processing responses from devices/PLCs that return status behavior data using an object identifier get request issued to multiple devices/PLCs.); and for the information associated with throughput comprising new information in comparison to a repository of information regarding network behavior, updating the repository of information regarding network behavior with the information associated with the throughput. (Motoyama, para [0218-221] - - Updating a database/”repository of information regarding PLC status behavior” with the latest/new information received from a monitored device/PLC.)
Chauvet, Lemarinier, and Motoyama are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above industrial control system, as taught by Chauvet and Lemarinier, and further incorporating the updating of a database with the latest information received from a monitored device through an object identifier get request, as taught by Motoyama.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide for obtaining crucial information about the performance and efficiency of the devices connected to the network by the updating of a database with the latest information received from a monitored device through an object identifier get request, as suggested by Motoyama (Para [0032]).
But the combination of Chauvet, Lemarinier, and Motoyama fails to specify information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs.
However, Schneider teaches information associated with throughput between one or more of the plurality of PLCs and a higher PLC managing the plurality of PLCs. (Schneider, Para [0058-60] - - Deep packet inspection from an industrial Protection Technology Server/”networking device managing the one or more PLCs” to detect metadata and periodic properties/”information associated with throughput“ from communications between a master/higher PLC and slave PLCs on an industrial control system network.)
Chauvet, Lemarinier, Motoyama, and Schneider are analogous art because they are from the same field of endeavor.  They relate to industrial control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide detection of legitimate system behavior by the updating of a database with the latest information received from communication between master and slave PLCs, as suggested by Schneider (Para [0018]).


Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chauvet et al., US Patent Pub. US 20180024537 A1 (hereinafter Chauvet) in view of Lemarinier, European Patent Num. EP1837133A1 (hereinafter Lemarinier) as applied to Claims 1, 7, and 13 above, and in view of Di Pietro et al., US Patent Pub. US 20170099310 A1 (hereinafter Di Pietro). 

Claim 6
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify for first values associated with the one or more manufacturing machines, the plurality of PLCs or a higher PLC managing the plurality of PLCs from the monitoring being different from second values associated with the one or more manufacturing machines, the plurality of PLCs, or the higher PLC from a repository managing an arrangement pattern of the manufacturing field systems, determining that the monitoring indicates a change.
for first values associated with the one or more machines from the monitoring being different from second values associated with the one or more machines from a database managing an arrangement pattern of the machine systems, determining that the monitoring indicates a change. (Di Pietro, Para [0036], [0054-56] - - Observing behavioral changes from modeled/first data values associated with a network machine to a newer/second data value associated with the network machine determined from the aggregated flows records/database that indicate a change has occurred.)
Chauvet, Lemarinier, and Di Pietro are analogous art because they are from the same field of endeavor.  They relate to network monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above network monitoring system, as taught by Chauvet and Lemarinier, and further incorporating the determination that a change has occurred by comparing modeled data values to newer data values, as taught by Di Pietro.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate anomaly detection results by using the determination that a change has occurred by comparing modeled data values to newer data values, as suggested by Di Pietro (Abstract).
 
Claim 12
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify for first values associated with the one or more manufacturing machines, the plurality of PLCs or a higher PLC managing the plurality of PLCs from the monitoring being different from second values associated with the one or more manufacturing machines, the plurality of PLCs, or the higher PLC from a repository managing an arrangement pattern of the manufacturing field systems, determining that the monitoring indicates a change.
However, Di Pietro teaches for first values associated with the one or more machines from the monitoring being different from second values associated with the one or more machines from a database managing an arrangement pattern of the machine systems, determining that the monitoring indicates a change. (Di Pietro, Para [0036], [0054-56] - - Observing behavioral changes from modeled/first data values associated with a network machine to a newer/second data value associated with the network machine determined from the aggregated flows records/database that indicate a change has occurred.)
Chauvet, Lemarinier, and Di Pietro are analogous art because they are from the same field of endeavor.  They relate to network monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above network monitoring system, as taught by Chauvet and Lemarinier, and further incorporating the determination that a change has occurred by comparing modeled data values to newer data values, as taught by Di Pietro.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate anomaly detection results by using the determination that a change has occurred by comparing modeled data values to newer data values, as suggested by Di Pietro (Abstract).

Claim 18
The combination of Chauvet and Lemarinier teaches all the limitations of the base claims as outlined above.  
But the combination of Chauvet and Lemarinier fails to specify for first values associated with the one or more manufacturing machines, the plurality of PLCs or a higher PLC managing the plurality of PLCs from the monitoring being different from second values associated with the one or more manufacturing machines, the plurality of PLCs, or the higher PLC from a repository managing an arrangement pattern of the manufacturing field systems, determining that the monitoring indicates a change.
However, Di Pietro teaches for first values associated with the one or more machines from the monitoring being different from second values associated with the one or more machines from a database managing an arrangement pattern of the machine systems, determining that the monitoring indicates a change. (Di Pietro, Para [0036], [0054-56] - - Observing behavioral changes from modeled/first data values associated with a network machine to a newer/second data value associated with the network machine determined from the aggregated flows records/database that indicate a change has occurred.)
Chauvet, Lemarinier, and Di Pietro are analogous art because they are from the same field of endeavor.  They relate to network monitoring systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above network monitoring system, as taught by Chauvet and Lemarinier, and further incorporating the determination that a change has occurred by comparing modeled data values to newer data values, as taught by Di Pietro.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate anomaly detection results by using the determination that a change has occurred by comparing modeled data values to newer data values, as suggested by Di Pietro (Abstract).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119